— Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County (Cohen, J.), rendered January 2, 1987, upon his conviction of assault in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment of 6V2 to 13 years.
Ordered that the sentence is modified by reducing it to an indeterminate term of imprisonment of 416 to 13 years; as so modified, the sentence is affirmed.
The People concede that the defendant was improperly adjudicated a prior felony offender, and consent to the modification of the judgment indicated above, which is the sole relief requested by the defendant on this appeal. Mangano, J. P., Bracken, Spatt and Sullivan, JJ., concur.